         Case 1:19-cr-00428-JGK Document 55 Filed 12/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

            - against -                             19 Cr. 428-2 (JGK)

MICHAEL CASTILLO,                                   AMENDED ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     As stated at the conference held today, the next conference

is scheduled for February 4, 2021, at 9 a.m.

     Requests     to   charge,   proposed    voir   dire    and   motions   in

limine shall be filed by January 15, 2021.                 Any responses or

objections shall be filed by January 22, 2021.                A final pre-

trial conference shall be held on March 2, 2021 at 9:00 a.m.

Trial is scheduled for March 9, 2021 at 9:00 a.m.

     Because a continuance is needed to assure the effective

assistance of counsel and to provide defense counsel with

sufficient time for trial preparation, the Court prospectively

excludes the time from today, December 17, 2020, until March 9,

2021, from Speedy Trial Act calculations.           The Court finds that

the ends of justice served by granting the continuance outweigh

the best interest of the defendant and the public in a speedy

trial.    This Order is entered pursuant to 18 U.S.C.

§ 3161(h)(7)(A).
         Case 1:19-cr-00428-JGK Document 55 Filed 12/17/20 Page 2 of 2



     The defendant’s motion to preclude the introduction of

evidence under Federal Rule of Evidence 404(b) was decided as

indicated in the transcript of today’s conference.

SO ORDERED.

Dated:      New York, New York
            December 17, 2020           ______/s/ John G. Koeltl_______
                                                John G. Koeltl
                                         United States District Judge
